DETAILED ACTION
This action is responsive to claims filed 4 September 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 4 September 2019 and 10 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Non-Patent Literature was filed with an IDS on 10 January 2020, but has not been properly listed in an Information Disclosure Statement. Therefore, the reference has not been considered.
Response to Amendment
Claims 1-10 were filed with the original disclosure of the present application on 4 September 2019.
Claims 1-10 have been canceled and claims 11-20 have been amended by preliminary amendment that was also filed with the original disclosure of the present application on 4 September.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
An application for patent for an invention disclosed in the manner provided by section 112(a)  (other than the requirement to disclose the best mode) in an application previously filed in the United States, or as provided by section 363  or 385  which names an inventor or joint inventor in the previously filed application shall have the same effect, as to such invention, as though filed on the date of the prior application, if filed before the patenting or abandonment of or termination of proceedings on the first application or on an application similarly entitled to the benefit of the filing date of the first application and if it contains or is amended to contain a specific reference to the earlier filed application. No application shall be entitled to the benefit of an earlier filed application under this section unless an amendment containing the specific reference to the earlier filed application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this section. The Director may establish procedures, including the requirement for payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this section.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/742,205, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Additionally, the disclosure of other prior-filed applications, PCT No. KR2016/007518, Provisional Application Nos. 62/206,243, 62/191,534 and 62/190,758 also fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

In addition to not disclosing user equipment measuring an occupancy ratio for determining a transmission parameter, as required by claims 11 and 19, the Specification outside of the preliminary amendment also fails to disclose any portion of the limitations of any dependent claims 12-18 and 20. Neither the Drawings nor the Specification disclose an occupancy ration, let alone an occupancy ratio of a channel as defined as the number of resources from which signals were received with a strength over a predetermined threshold over a total number of resources in the channel. Neither the Drawings nor the Specification disclose any Modulation Coding Schemes, let alone defining a transmission parameter as a Modulation Coding Scheme as required by claim 13. Neither the Drawings nor the Specification discloses any retransmission numbers let alone defining a transmission parameter as a retransmission number as required by claim 14. Neither the Drawings nor the Specification disclose determining a transmission parameter, let alone determining a transmission parameter based on a priority level of data to be transmitted and measured occupancy ratio, as required by claim 15. Neither the Drawings nor the Specification discloses a transmission parameter as relating to a resource block size, as required by claim 16. Neither the Drawings nor the 
Since the preliminary amendment was filed as part of the original disclosure of the present application, the claims appear to satisfy 35 U.S.C. 112, and the effective file date of the claims as they are currently written is the same as the actual filing date of the present application, 4 September 2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “measuring an occupancy ratio of a channel,” “determining a transmission parameter for a sidelink signal…wherein the transmission parameter is determined based on the occupancy ratio,” and “transmitting the sidelink signal on the channel based on the determined transmission parameter” of claims 11 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: ¶¶ 99, 107, 109, 112, 138, 145, 147, 150 include an error message - "Error? Objects cannot be created from editing field codes." - apparently indicating subject matter which applicant intended on filing in original disclosure not being included, which may be included by amendment if otherwise supported by the original disclosure or priority documents.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0234973, hereinafter Lee).
Re Claim 11, Lee discloses a method of transmitting a signal, which is transmitted by a user equipment to perform vehicle to everything (V2X) communication in a wireless communication system, the method comprising: 
measuring an occupancy ratio of a channel (Fig. 4 illustrates and ¶ 159 describes user equipment calculating a radio channel resource occupancy (CR) over past N subframes up to a subframe at which data is to be transmitted); 
determining a transmission parameter for a sidelink signal (Fig. 4 illustrates and ¶ 161 describes the UE determining whether to transmit data in a sidelink channel by comparing the calculated radio channel resource occupancy to a radio channel resource occupancy limit resulting in determining whether the CR is less than or equal to the CR limit – the determination or an indication of the determination is herein equated to the claimed transmission parameter for a sidelink signal; and ¶¶ 162-168 further detail the UE’s behavior in making this determination); and 
(Fig. 4 illustrates and ¶ 161 describe the UE transmitting the data on the sidelink channel if the CR is less than or equal to the CR limit), 
wherein the transmission parameter is determined based on the occupancy ratio (Fig. 4 illustrates and ¶ 161 describe the determination as based on the calculated CR compared to the CR limit).

Re Claim 12, Lee discloses the method of claim 11, wherein the occupancy ratio is a ratio of a resource to which a signal is received at strength greater than a predetermined threshold among the resources included in the channel (¶ 139 defines “channel occupancy ratio (CR)” as a “total number of sub-channels used by the UE for its transmissions divided by the total number of configured sub-channels over a measure period” (emphasis added); ¶¶ 146-148 describe CR measurements as including lookup table links CBR range with values of transmission parameters for each measurement period (PPPP), wherein up to 16 CBR ranges are supported; ¶¶ 119-120 defines “CBR” as representing “a channel busy ratio” which is defined as a “portion of sub-channels whose sidelink received signal strength indicator (S-RSSI) exceed a (pre-)configured threshold observed during a CBR measurement duration” (emphasis added) – thus, measurement of CR is disclosed as including measurement of CBR since CR is disclosed as supporting up to 16 CBR ranges, the phrase “whose S-RSSI exceeds a pre-configured threshold” is understood to be equivalent to “a signal is received at a strength greater than a predetermined threshold,” because “received signal strength” is equivalent to “a signal is received at a strength,” “exceeds” is equivalent to “greater than” and “pre-configured threshold” is equivalent to “predetermined threshold”).  

Re Claim 13, Lee discloses the method of claim 11, wherein the transmission parameter includes a Modulation Coding Scheme (MCS) (¶¶ 139 and 143 describe CR as used for congestion control, wherein the set of radio-layer parameters whose allowed values can be restricted by congestion control includes a range of MCS).  

Re Claim 14, Lee discloses the method of claim 11, wherein the transmission parameter includes a retransmission number (¶¶ 139 and 141 describe CR as used for congestion control, wherein the set of radio-layer parameters whose allowed values can be restricted by congestion control includes a range on a number of retransmissions per transport block (TB)).  

Re Claim 15, Lee discloses the method of claim 11, wherein the transmission parameter is determined based on a priority of data included in the sidelink signal and the measured occupancy ratio (Fig. 4 illustrates and ¶ 159 describes considering a new sidelink transmission for measuring CR wherein the past multiple N subframes are consecutive N subframes configured for sidelink transmissions of packet with the same priority in a particular time period).

Re Claim 16, Lee discloses the method of claim 11, wherein the transmission parameter relates to a size of a resource block (¶¶ 139 and 142 describe CR as used for congestion control, wherein the set of radio-layer parameters whose allowed values can be restricted by congestion control includes a range of physical sidelink shared channel (PSSCH) resource block (RB) number according to sub-channel size – i.e., RB size is controlled according to the calculated CR).

Re Claim 17, Lee discloses the method of claim 11, wherein a upper limit value for the transmission 3Application No.: TBADocket No.: 8737.01955.US2T parameter is determined by the measured occupancy ratio (¶¶ 139-144 describe CR as used for congestion control, wherein the set of radio-layer parameters whose allowed values can be restricted by congestion control includes maximum transmit power, maximum limit of CR, and ranges for retransmissions per TB, PSSCH RB number and MCS – ranges are understood to include an upper limit).

Re Claim 18, Lee disclose the method of claim 11, wherein a lower limit value for the transmission parameter is determined by the measured occupancy ratio (¶¶ 139 and 141-143 describe CR as used for congestion control, wherein the set of radio-layer parameters whose allowed values can be restricted by congestion control includes ranges for retransmissions per TB, PSSCH RB number and MCS – ranges are understood to include a lower limit).

Re Claim 19, Lee discloses a user equipment (UE) transmitting a signal to perform vehicle to everything (V2X) communication in a wireless communication system, the UE comprising: 
transceiver (Fig. 6 illustrates and ¶ 173 describes user equipment as including a transceiver); and 
a processor operatively coupled to the transceiver (Ibid. – UE includes a processor, and the transceiver is operatively coupled with the processor), 
wherein the processor is configured to (Ibid. – the processor is configured to implement proposed functions, procedures and/or methods described throughout Lee’s disclosure): 
measure an occupancy ratio of a channel (Fig. 4 illustrates and ¶ 159 describes user equipment calculating a radio channel resource occupancy (CR) over past N subframes up to a subframe at which data is to be transmitted), 
determine a transmission parameter for a sidelink signal (Fig. 4 illustrates and ¶ 161 describes the UE determining whether to transmit data in a sidelink channel by comparing the calculated radio channel resource occupancy to a radio channel resource occupancy limit resulting in determining whether the CR is less than or equal to the CR limit – the determination or an indication of the determination is herein equated to the claimed transmission parameter for a sidelink signal; and ¶¶ 162-168 further detail the UE’s behavior in making this determination), and 
(Fig. 4 illustrates and ¶ 161 describe the UE transmitting the data on the sidelink channel if the CR is less than or equal to the CR limit), 
wherein the transmission parameter is determined based on the occupancy ratio (Fig. 4 illustrates and ¶ 161 describe the determination as based on the calculated CR compared to the CR limit).

Re Claim 20, Lee discloses the UE of claim 19, wherein the occupancy ratio is a ratio of a resource to which a signal is received at strength greater than a predetermined threshold among the resources included in the channel (¶ 139 defines “channel occupancy ratio (CR)” as a “total number of sub-channels used by the UE for its transmissions divided by the total number of configured sub-channels over a measure period” (emphasis added); ¶¶ 146-148 describe CR measurements as including lookup table links CBR range with values of transmission parameters for each measurement period (PPPP), wherein up to 16 CBR ranges are supported; ¶¶ 119-120 defines “CBR” as representing “a channel busy ratio” which is defined as a “portion of sub-channels whose sidelink received signal strength indicator (S-RSSI) exceed a (pre-)configured threshold observed during a CBR measurement duration” (emphasis added) – thus, measurement of CR is disclosed as including measurement of CBR since CR is disclosed as supporting up to 16 CBR ranges, the phrase “whose S-RSSI exceeds a pre-configured threshold” is understood to be equivalent to “a signal is received at a strength greater than a predetermined threshold,” because “received signal strength” is equivalent to “a signal is received at a strength,” “exceeds” is equivalent to “greater than” and “pre-configured threshold” is equivalent to “predetermined threshold”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2016/0286579) – Fig. 12 and associated description disclose measuring received power to determine channel state;
Park et al. (US 2018/0139781) – Fig. 11 and associated description disclose receiving a data transmission indication, performing channel sensing and determining to transmit data based on the channel sensing; and 
Shin et al. (US 2021/0022139) – Figs. 8-11 and associated description disclose measuring a channel state, such as by measuring CBR, comparing the result to range depending on CBR level to determine radio parameters for data transmission.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468                                                                                                                                                                                                        3